DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “providing said carrier to soil;” the claim should recite “providing said carrier to soil; and”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim recites “hunic compounds” the claim should recite “humic compounds”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim recites “The method of claim 15wherein” the claim should recite “The method of claim 15 wherein”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the claim recites “in an oil emulsion” the claim should recite “in an oil emulsion.” (i.e., a period should be included at the conclusion of the claim). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, with respect to claims 1, 12 and 14, the claim limitations of “WSPAM” are not defined in the claims. Moreover, it is unclear whether the recitation of “WSPAM” in line 5 of claim 1, line 3 of claim 12, and line 1 of claim 14 introduce a different water-soluble polyacrylamide (PAM) or if the recitation of “WSPAM” in claims 1, 12, and 14 refer back to the previously recited limitation of “water soluble PAM in line 3 of claim 1.” It is suggested to Applicant to include the word “the” or “said” to precede the recitation of WSPAM in claims 1, 12, and 14 to provide antecedent basis support for the recitation of “WSPAM.”
Applicant is further informed that for the purpose of examination, the recitations of “WSPAM” in claims 1, 12, and 14 are being interpreted such that the recitation of “WSPAM” refers back to the previously recited limitation of “water soluble PAM” in line 3 of claim 1.
Because claims 2-22 are dependent upon independent claim 1 they are rejected for the same reasons.
Claims 3, 10, and 16 recite the limitation "humic compound" in line 1 of each claim, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is further informed that the claim limitation “humic compound” would be confusing to one having skill in the art. The claims as written references a singular humic compound. It would be confusing to one having ordinary skill in the art because it is not known whether claims 3, 10, and 16 are further limiting the claim limitation of all of the “humic compounds” as previously set forth in claim 1 or whether claims 3, 10, and 16 are further limiting one specific “humic compound” of the previously set forth “humic compounds” of claim 1.
Applicant is informed that for the purpose of examination, that the claim limitations of claims 3, 10, and 16 are being interpreted that  “said humic compound” as referring back to the previously set forth “humic compounds” of claim 1.
Claim 17 recites the limitation "said compound" in line 1 but a compound is never explicitly set forth.  Furthermore, independent claim 1 includes several elements that could potentially be referred to, i.e. the humic compounds, the water soluble PAM, or the carrier.  As such, there is insufficient antecedent basis for this limitation in the claim.
Applicant is informed that for the purpose of examination that the claim limitation “said compound” is being interpreted as referring to the carrier of claim 1.
Claim 20 recites the limitation “such as” in line 1. The limitation “such as” makes it unclear whether the recited limitations of “mulch, fertilizer, minerals or any combination thereof” are required or are merely exemplary or preferential. 
Applicant is informed that for the purpose of examination the claim limitation requiring “a carrier, such as a mulch, fertilizer, minerals, or any combination thereof” is being interpreted such that the carrier may be selected from one or more of the recited alternatives of “mulch, fertilizer, minerals, or any combination thereof” or that the carrier may be selected from other alternatives known in the art.
Additionally, claim 20 recites the limitation "a carrier" in line 1. However, there appears to be insufficient antecedent basis for this limitation in the claim. Specifically, it is noted that claim 1 previously set forth a carrier (see claim 1 at line 3) which is also later referred back to in subsequent steps (see claim 1 at line 4 referencing “said carrier”). As such, it is unclear whether the reference to “a carrier” in claim 20 is meant to refer to a new carrier component or if it is further limiting the carrier as previously set forth. Please note, for purposes of claim interpretation the examiner will be treating “a carrier” in claim 20 as referring back to the carrier of claim 1.
Claims 21 and 22 each recites the limitation "said solid carrier" in lines 2 and 1 of the claims, respectively.  However, while independent claim 1 sets forth “a carrier” (see line 3), the claim doesn’t refer to the carrier being solid as claimed.  As such, it is unclear whether a new carrier component is being set forth or if this is merely a reference to the previously recited carrier component.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is informed that for the purpose of claim interpretation the examiner will be treating “said solid carrier” in claims 21 and 22 as referring back to the carrier of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 11-12, 14-15, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zumtobel et al. (WO2009092127A1, with reference to the machine translation, hereinafter referred to as Zumtobel) as evidenced by Pettit, Robert E., Organic matter, humus, humate, humic acid, fulvic acid and humin, their importance in soil fertility and plant health, CTI Research vol. 10, pgs. 1-7 (2004) (hereinafter referred to as Pettit).
	Regarding claim 1, Zumtobel teaches a method for improving the effectiveness of water soluble acrylamide placed on the soil comprising (Para [0002], soil additive for storing liquids and a method for its production and uses which includes water-soluble acrylamide as shown below; see claim 1):
	providing water soluble PAM and humic compounds in a carrier (Para [0013], soil additive includes a carrier material, a swelling agent, and a fertilizer; see claim 7, the swellable products include polyacrylamide present as the absorber product; Para [0041], fertilizer includes humic acid; see claim 1) (see evidentiary reference Pettit, Pg. 379 col. 2 ln. 21-37, provides that humic acid comprise a mixture of weak aliphatic and aromatic organic acids, such that the disclosure of humic acid would read on the claimed humic compounds);
	providing said carrier to soil (Para [0013], soil additive ensures that the effects, such as uniform moisture storage and moisture release, nutrient storage and TST nutrient release as well as storage and release of water -soluble pesticides, are maintained over a longer period; see claims 1 and 2, soil additive comprises a carrier material such that the additive would be provided to soil as claimed); and
	increasing a number of potential binding sites for the water-soluble polyacrylamide to attach to both soil particles and to plant nutrient in said soil (see teachings of Zumtobel at Para [0002], [0013], [0041], and claims 1 and 2, showing the application of humic acid and PAM in a carrier to soil allows for the success of plant growth by providing water storage capacity of the soil and the plant-nutrient portion of the compounds, since the nutrient uptake and root formation of the plant are decisively dependent on the water or soil (Para [0004])). Therefore, the application of PAM and humic acid to soil would provide for the result of increasing number of potential binding sites for polyacrylamide to attach to both soil particles and to plant nutrient in said soil. See Pg. 5 ln. 5-7 in Applicant’s Specification where the addition of humic compounds and specifically including humic acid with water-soluble polyacrylamide acting so as to increase the number of potential binding sites for polyacrylamide to attach to both soil particles and to plant nutrient in said soil.
	
	Regarding claim 2, Zumtobel teaches the method of claim 1, wherein said water soluble polyacrylamide’s ability to stabilize soil particles and reduce loss of plant nutrients through leaching, runoff, and erosion is improved as claimed (see claim 1 above as to the teachings of Zumtobel disclosing the presence of water soluble polyacrylamide). Zumtobel teaches a soil additive composition that comprises polyacrylamide and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds which result in polyacrylamides ability to stabilize soil particles and reduce loss of plant nutrients through leaching, runoff, and erosion. Zumtobel teaches the method of applying polyacrylamide  and humic acid in a carrier to soil, which would appear to result in the same benefit as the disclosed method of the claimed invention of “to stabilize soil particles and reduce loss of plant nutrients through leaching, runoff, and erosion is improved.” See MPEP 2112.01(II). 
	
	Regarding claim 4, Zumtobel teaches the method of claim 1, wherein said humic compounds assist with soil structure, improving both water filtration and soil water holding capacity (see claim 1 above teaching the presence of humic acid and teachings of Zumtobel cited above showing the application of humic acid and PAM to soil to have excellent storage capacity for liquids available to plants (Para [0012])). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Zumtobel teaches a soil additive composition that comprises polyacrylamide and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds assist with soil structure, improving both water filtration and soil water holding capacity, one of ordinary skill in the art would expect that the composition of polyacrylamide and humic acid as taught by Zumtobel would necessarily result in the same benefit of “assist[ing] with soil structure, improving both water filtration and soil water holding capacity.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 5, Zumtobel teaches the method of claim 1, wherein said humic compounds benefit soil structure by producing stable soil aggregates (see claim 1 above teaching the presence of humic acid). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Zumtobel teaches a soil additive composition that comprises polyacrylamide and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds benefit soil structure by producing stable soil aggregates, one of ordinary skill in the art would expect that the composition of polyacrylamide and humic acid as taught by Zumtobel would necessarily result in the same benefit of “benefit[ing] soil structure by producing stable soil aggregates.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 6, Zumtobel teaches the method of claim 1, wherein said humic compounds affect certain plant nutrient, including trace elements (see claim 1 above teaching the presence of humic acid). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Zumtobel teaches a soil additive composition that comprises polyacrylamide and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds affect certain plant nutrient, including trace elements, one of ordinary skill in the art would expect that the composition of polyacrylamide and humic acid as taught by Zumtobel teaches the method of applying polyacrylamide and humic acid in a carrier to soil, which would necessarily result in the same benefit of “affect[ing] certain plant nutrient, including trace elements.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 7, Zumtobel teaches the method of claim 1, wherein said humic compounds chelate said trace elements, making them more available to plants as well as binding them to soil particles, reducing their likelihood to be lost through erosion, leaching, or runoff (see claim 1 above teaching the presence of humic acid). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Zumtobel teaches a soil additive composition that comprises polyacrylamide and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds chelate said trace elements, making them more available to plants as well as binding them to soil particles, reducing their likelihood to be lost through erosion, leaching, or runoff, one of ordinary skill in the art would expect that the composition of polyacrylamide and humic acid as taught by Zumtobel teaches the method of applying polyacrylamide  and humic acid in a carrier to soil, which would necessarily result in the same benefit “to chelate said trace elements, making them more available to plants as well as binding them to soil particles, reducing their likelihood to be lost through erosion, leaching, or runoff.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 11, Zumtobel teaches the method of claim 1, further, Zumtobel teaches that the soil additive can be produced by pelleting, which would produce pellet soil additives that include polyacrylamide, humic acid, and a carrier (Para [0059]) 

Regarding claim 12, Zumtobel teaches the method of claim 1, further, Zumtobel teaches that the ingredients are mixed in a dry state and are evenly distributed over the entire volume of the soil additive (Para [0058]), which includes mulch (Para [0031]-[0032]).

Regarding claim 14, Zumtobel teaches the method of claim 1, wherein said water soluble polyacrylamide improves infiltration in soil, increase water holding capacity of said soil, and increase nutrient in said soil (see claim 1 above teaching the presence of water soluble polyacrylamide). Zumtobel teaches a soil additive composition that comprises polyacrylamide and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds which result in water soluble polyacrylamide improving infiltration in soil, increase water holding capacity of said soil, and increase nutrient in said soil. Zumtobel teaches the method of applying polyacrylamide  and humic acid in a carrier to soil, which would necessarily result in the same benefit as the disclosed method of the claimed invention of “improving infiltration in soil, increase water holding capacity of said soil, and increase nutrient in said soil.” See MPEP 2112.01(II).

Regarding claim 15, Zumtobel teaches the method of claim 1, moreover, Zumtobel teaches that the carrier material can be formed from mineral mixture of fieldspar, particularly quartz (Para [0021]).

Regarding claim 20, Zumtobel teaches the method of claim 1, wherein said polyacrylamide is provided to a carrier, at an application rate which allows said polyacrylamide compound to bind to the soil particles (see claim 1 above teaching the polyacrylamide is applied to a carrier). Zumtobel teaches a soil additive composition that comprises polyacrylamide and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds result in polyacrylamide at an application rate which allows said polyacrylamide compound to bind to the soil particles. Therefore, one having ordinary skill in the art would recognize and appreciate that the composition of polyacrylamide and humic acid as taught by Zumtobel results in at an application rate which allows said polyacrylamide compound to bind to the soil particles. See MPEP 2112.01(II).

Regarding claim 21, Zumtobel teaches the method of claim 1, further Zumtobel provides for carrier material that comprises applied polyacrylamide and humic acid.

Claim(s) 1, 2, 4-7, 10, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN108892594A, with reference to the machine translation, hereinafter referred to as Li).
Regarding claim 1, Li teaches a method for improving the effectiveness of water soluble acrylamide placed on the soil comprising (Abstract, plant nutrition enhancing sprigging survival rate):
providing water soluble PAM and humic compounds in a carrier (Pg. 3 ln. 27, the soil conditioner includes organic compost that includes humic acid; Pg. 3 ln. 33, the soil conditioner includes polyacrylamide; and Pg. 3 ln. 31 and 32, soil conditioner includes rectorite powder, one having ordinary skill in the art would recognize that rectorite powder is a known mineral carrier; Pg. 3 ln. 32 and 34, the soil conditioner includes tannic acid; Pg. 5 ln. 13 where the tannic acid can optimize soil texture and increase the strength of the soil; see Applicant’s Specification Pg. 9-10 para. 4 and 2-3, respectively where Tannin is added into the composition with polyacrylamide);
providing said carrier to soil (Abstract, the soil conditioner is added to soil, retains water in soil, and keeps soil from packing together; Pg. 4 ln. 8-9, soil conditioner is added and prevents soil from hardening and protects the soil);
increasing number of potential binding sites for WSPAM to attach to both soil particles and to plant nutrient in said soil (see teachings of Li cited above showing the application of humic acid and PAM to soil for the success of plant growth is the water storage capacity of the soil and the plant-nutrient portion, since the nutrient uptake and root formation of the plant are decisively dependent on the water or soil (Abstract; Pg. 4 ln. 9-10; Pg. 4 ln. 23-26, where polyacrylamide is joined with organic matter (i.e., humic acid) to accelerate growth of plant, the soil conditioner is added and retains water in the soil, keeps soil from packing together)). Therefore, the application of PAM and humic acid to soil would provide for the result of increasing number of potential binding sites for polyacrylamide to attach to both soil particles and to plant nutrient in said soil. See Pg. 5 ln. 5-7 in Applicant’s Specification where the addition of humic compounds and specifically including humic acid with water-soluble polyacrylamide acting so as to increase the number of potential binding sites for polyacrylamide to attach to both soil particles and to plant nutrient in said soil.

Regarding claim 2, Li teaches the method of claim 1, wherein said water soluble polyacrylamide’s ability to stabilize soil particles and reduce loss of plant nutrients through leaching, runoff, and erosion is improved as claimed (see claim 1 above as to the teachings of Li disclosing the presence of water soluble polyacrylamide). Li teaches a plant nutrition enhancing sprigging survival rate composition that comprises polyacrylamide, humic acid and tannic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds which result in polyacrylamides ability to stabilize soil particles and reduce loss of plant nutrients through leaching, runoff, and erosion. Li teaches the method of applying polyacrylamide, humic acid, and tannic acid in a carrier to soil, which would appear to result in the same benefit as the disclosed method of the claimed invention of “to stabilize soil particles and reduce loss of plant nutrients through leaching, runoff, and erosion is improved.” See MPEP 2112.01(II).

Regarding claim 4, Li teaches the method of claim 1, wherein said humic compounds assist with soil structure, improving both water filtration and soil water holding capacity (see claim 1 above teaching the presence of humic acid and teachings of Li cited above showing the application of humic acid, tannic acid, and PAM to soil to have soil water-retaining properties (Pg. 4 ln. 9 and 25)). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Li teaches a above as to the teachings of Li disclosing the presence of water soluble polyacrylamide). Li teaches a plant nutrition enhancing sprigging survival rate composition that comprises polyacrylamide, tannic acid, and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds assist with soil structure, improving both water filtration and soil water holding capacity, one of ordinary skill in the art would expect that the composition of polyacrylamide, and tannic acid, and humic acid as taught by Li would necessarily result in the same benefit of “assist[ing] with soil structure, improving both water filtration and soil water holding capacity.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 5, Li teaches the method of claim 1, wherein said humic compounds benefit soil structure by producing stable soil aggregates (see claim 1 above teaching the presence of humic acid and tannic acid). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Li teaches a plant nutrition enhancing sprigging survival rate composition that comprises polyacrylamide, tannic acid, and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds benefit soil structure by producing stable soil aggregates, one of ordinary skill in the art would expect that the composition of polyacrylamide, tannic acid, and humic acid as taught by Li would necessarily result in the same benefit of “benefit[ing] soil structure by producing stable soil aggregates.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 6, Li teaches the method of claim 1, wherein said humic compounds affect certain plant nutrient, including trace elements (see claim 1 above teaching the presence of humic acid and tannic acid). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Li teaches a plant nutrition enhancing sprigging survival rate composition that comprises polyacrylamide, tannic acid, and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds affect certain plant nutrient, including trace elements, one of ordinary skill in the art would expect that the composition of polyacrylamide and humic acid as taught by Li teaches the method of applying polyacrylamide, tannic acid, and humic acid in a carrier to soil, which would necessarily result in the same benefit of “affect[ing] certain plant nutrient, including trace elements.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 7, Li teaches the method of claim 1, wherein said humic compounds chelate said trace elements, making them more available to plants as well as binding them to soil particles, reducing their likelihood to be lost through erosion, leaching, or runoff (see claim 1 above teaching the presence of humic acid and tannic acid). One having ordinary skill in the art would necessarily expect that substantially identical compounds would have or be capable of substantially identical properties and/or functions. Li teaches a plant nutrition enhancing sprigging survival rate composition that comprises polyacrylamide, tannic acid, and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds. Given that the composition of Applicant’s polyacrylamide and humic compounds chelate said trace elements, making them more available to plants as well as binding them to soil particles, reducing their likelihood to be lost through erosion, leaching, or runoff, one of ordinary skill in the art would expect that the composition of polyacrylamide and humic acid as taught by Li teaches the method of applying polyacrylamide, tannic acid,  and humic acid in a carrier to soil, which would necessarily result in the same benefit “to chelate said trace elements, making them more available to plants as well as binding them to soil particles, reducing their likelihood to be lost through erosion, leaching, or runoff.” See MPEP §§ 2112(V) and 2112.01(II).

Regarding claim 10, Li teaches wherein said humic compounds comprise tannin, a phenolic compound produced by certain plants (as rejected under claim 1, Li discloses a composition that incudes adding tannic acid).

Regarding claim 15, Li teaches the method of claim 1, moreover, Li teaches that the carrier material can be formed from a mineral compound of rectorite powder (Pg. 3 ln. 31 and 33).

Regarding claim 17, Li teaches wherein said compound further comprises a surfactant (Pg. 3 ln. 30; Pg. 5 ln. 11).
Regarding claim 20, Li teaches the method of claim 1, wherein said polyacrylamide is provided to a carrier, at an application rate which allows said polyacrylamide compound to bind to the soil particles (see claim 1 above teaching the polyacrylamide is applied to a carrier). Li teaches a plant nutrition enhancing sprigging survival rate composition that comprises polyacrylamide, tannic acid and humic acid, and the claimed limitations of the present application provide for a composition of polyacrylamide and humic compounds result in polyacrylamide at an application rate which allows said polyacrylamide compound to bind to the soil particles. Therefore, one having ordinary skill in the art would recognize and appreciate that the composition of polyacrylamide, tannic acid, and humic acid as taught by Li results in at an application rate which allows said polyacrylamide compound to bind to the soil particles. See MPEP 2112.01(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zumtobel in view of Grow Organic, How to Use Soil Amendments – Humates, Humic Acids, and Humus, 2018, https://www.groworganic.com/blogs/articles/how-to-use-soil-amendments-humates-humic-acids-and-humus (last accessed June 9, 2022) (hereinafter referred to as “Grow organic”) as evidenced by Pettit, Robert E., Organic matter, humus, humate, humic acid, fulvic acid and humin, their importance in soil fertility and plant health, CTI Research vol. 10, pgs. 1-7 (2004) (hereinafter referred to as Pettit).
Regarding claims 3 and 8, Zumtobel teaches the method of claim 1, however, Zumtobel does not explicitly disclose that the humic compounds comprise humic acids, fulvic acids, and humins and leonardite, respectively. However, Grow organic discloses that it is known to include leonardite in agricultural uses and further, that leonardite is known to incorporate humic acids into soil for agricultural uses (Grow organic, Pg. 3 ln. 13-15). Moreover, Pettit provides that leonardite includes humic substances (Pettit, Pg. 14 ln. 1-2) which are defined as humus, humate, humic acid, fulvic acid, and humin (Pettit, Title, Pg. 1). One having ordinary skill in the art would be motivated to replace humic acids with leonardite, that is known to comprise humic acids, fulvic acids and humins, because leonardite is known to be the best source for humic substances as a fertilizer (Pettit, Pg. 15 ln. 15-15). Moreover, leonardite contains a relatively high concentration of smaller molecular units that provide higher fertilizing value and are readily taken into the plant along with trace minerals (Pettit, Pg. 15 ln. 19-23). Furthermore, one having ordinary skill in the art would further be motivated to include humic acid, fulvic acid, and humins where “humin is very stable and improves soil structure, fulvic acids is the most bio-available of the [three] chemicals, and humic acids can be applied to the soil for a longer duration of benefits and work to raise the cation exchange capacity of the soil which increase nutrient and water retention and uptake of the plants and further improves the soil structure (Grow organic, Pg. 3 ln. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use leonardite as a source of humic acid while also providing fulvic acids and humins thereby improving soil structure and providing plants with greater nutrient and water retention and uptake.

Claim(s) 13, 16, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zumtobel in view of Krysiak et al. (WO2004078675A2, hereinafter referred to as Krysiak).
Regarding claim 13, Zumtobel teaches the method of claim 1, further, Zumtobel teaches that the ingredients are mixed in a dry state and are evenly distributed over the entire volume of the soil additive (Para [0058]), which includes mulch (Para [0031]-[0032]). Zumtobel does not expressly disclose that the polyacrylamide is applied in an emulsion spray. However, Krysiak discloses that the three most common forms of polyacrylamide include dry granules, solid blocks and emulsified liquids. (Pg. 6 ln. 1-2). Krysiak further discloses that the solid carrier can be produced by liquid agglomeration which includes spray dryers or spray/fluid bed for producing the composition of polyacrylamide in an oil emulsion form with humic acid (Pg. 31 ln. 4, one having ordinary skill in the art would understand and recognize that where the solid carrier is produced by liquid agglomeration the emulsified PAM is sprayed onto the solid carrier material). One having ordinary skill in the art would have been motivated to look towards Krysiak to modify the teachings of Zumtobel where emulsified PAM has an easier time dissolving than dry forms (Pg. 8 ln. 6-7, one having ordinary skill in the art would recognize that where PAM is applied to a carrier it would be obvious to spray emulsified PAM so that the PAM more easily dissolves while being provided to the carrier). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a form of emulsion for polyacrylamide.

Regarding claim 16, Zumtobel teaches the method of claims 1 and 15, further Zumtobel discloses that the fertilizer which comprises humic acid is provided in a range from 0.1 wt% to 10 wt% (Para [0056]). Further, Zumtobel discloses that the absorber product which comprises polyacrylamide from 0.1 wt% to 80 wt% (Para [0030]). See MPEP § 2144.05.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside the ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claims 18-19, Zumtobel teaches the method of claim 1, however Zumtobel does not expressly disclose that the polyacrylamide is in a dry form or an emulsion form. Krysiak discloses that the three most common forms of polyacrylamide include dry granules, solid blocks and emulsified liquids. (Pg. 6 ln. 1-2). It would be obvious to one having ordinary skill in the art would select a form of polyacrylamide from a finite list of forms of polyacrylamide. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a form of dry powder or emulsion for polyacrylamide.

Regarding claim 22, Zumtobel teaches the method of claim 1, however Zumtobel does not expressly disclose that the solid carrier is produced by agglomeration. However, Krysiak discloses a granular fertilizer that comprises a solid carrier that includes water soluble polyacrylamide (Pg. 21 ln. 22-23). Moreover, Krysiak discloses that the solid carrier is produced by agglomeration (Pg. 27 ln. 20-21). As such, one of ordinary skill in the art would have recognized that another carrier besides the mineral/ground rock mixtures of Zumtobel could be employed. See MPEP 2144.06(II).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an equivalent carrier, such as the carrier of Krysiak which is formed by agglomeration, for the carrier of Zumtobel since the carrier is for the same purpose.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zumtobel in view of Le et al. (US10221107B1, hereinafter referred to as Le).
Regarding claim 17, Zumtobel teaches the method of claim 1, however Zumtobel does not expressly disclose the carrier including a surfactant. Le discloses a Microbial Humic Soil Enhancement (Title). Moreover, Le discloses including a penetrant, such as a surfactant, which can be used together with water soluble polyacrylamide (Col. 7 ln. 37-40). One having ordinary skill in the art would have look towards Le to include a surfactant with water soluble polyacrylamide where “penetrants or non-ionic penetrants facilitate even water movement into the soil both horizontally and vertically while maintaining a very low volatility” (Col. 7 ln. 35-37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a surfactant in combination with the water soluble polyacrylamide as taught by Le in the soil additive of Zumtobel to facilitate even water movement into the soil while maintaining a low volatility.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wicks et al. (WO2019046574A1, hereinafter referred to as Wicks).
Regarding claim 9, Li discloses organic compost that includes humic acid and plant fiber (Pg. 3 ln. 27; Pg. 4 ln. 35). However, Li does not expressly disclose that humic acid, a known humic compound, is from plants. Wicks discloses humic compositions include humus or material derived from humus and that humus is organic matter present in soils (Para [0013]). Moreover, Wicks further discloses that humus, humic acid, and tannic acid are derived from plant material (i.e., decomposition of plant material) (Para [0013]). One having ordinary skill in the art would have recognized that humic acid and tannic acid, as taught by Li could be sourced from the decomposition of plant material. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain humic acid and tannin acid from plant derived sources as claimed since it is a known source of those materials. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cornelius Steelink, What is Humic Acid?, J. of Chemical Education, vol. 40, 7, pgs. 379-384, July 1963.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached MF 8:30-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731